Citation Nr: 1415561	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating for left inguinal hernia with mesh repair, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana, which denied service connection for PTSD and granted an increased rating of 10 percent for left inguinal hernia with mesh repair, previously rated as noncompensable from February 25, 1970, effective as of January 5, 2010, the date of the Veteran's claim for an increased rating.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, and the medical and lay evidence of record, the Veteran's claim for service connection for PTSD has been expanded and recharacterized as a claim for service connection for an acquired psychiatric disorder, as reflected on the cover page.

In September 2013, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder. At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  In November 2013, additional medical evidence pertinent to the claim for an increased rating for left 

inguinal hernia was received by the RO.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).  However, as this claim is being remanded for other development, the AOJ will have the opportunity to review this evidence on remand.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The issue of entitlement to an increased rating for left inguinal hernia with mesh repair is addressed in the REMAND portion of the decision below and is REMANDED to the to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorder is as likely as not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has an acquired psychiatric disorder related to his service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).
In order to establish entitlement to service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The medical evidence of record, including specifically the March 2011 VA examination report, establishes that the Veteran has a current acquired psychiatric disability, diagnosed as anxiety disorder, NOS.  

At his September 2013 hearing, the Veteran testified that he experienced progressively worsening psychiatric symptoms including rage and recurring nightmares during and since his active duty service in Vietnam.  The Veteran has credibly reported psychologically stressful events including the death of two of his fellow service members and his constant fear of enemy attack, especially while driving on regular trips in a supply convoy from his base to a munitions dump.  Also, his service personnel records confirm that he was a supply specialist with the 387th Transportation Company, further supporting his assertions.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of stressful events during his service is established.  See 38 C.F.R. § 3.102.  

Moreover, on the March 2011 VA examination, the VA psychologist opined based on the examination, history, and review of the medical record and claims file that the Veteran's psychiatric disorder is as likely as not caused by or related to his military service in Vietnam.  Thus, there is an etiological link established between his current anxiety disorder and military service.  



Accordingly, service connection for an acquired psychiatric disability is warranted.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Unfortunately, the Veteran's claim of entitlement to an increased rating for his left inguinal hernia requires further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The Veteran's service-connected left inguinal hernia with mesh repair was last evaluated in March 2010.  Since that time, the Veteran has indicated in written statements and in hearing testimony he has increased pain associated with his hernia surgery.  Moreover, he has testified as to symptomatology associated with his hernia surgery, specifically burning at the surgical site and gastrointestinal issues including painful bowel movements and increased gas, that were not considered in the March 2010 examination.  Because there is evidence indicating a change in his condition, and due to the fact that the most recent VA examination in this case is over 4 years old, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

In addition to the above, any recent private or VA medical records regarding evaluation or treatment for the Veteran's left inguinal hernia should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify any VA treatment and/or the provider name, address, and approximate date of treatment for any private treatment for his left inguinal hernia, since December 2009.  

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

2.  After the above development has been completed, schedule the Veteran for a VA hernia examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  

The examiner should indicate if the Veteran's current postoperative left inguinal hernia is recurrent and well supported by a truss or belt; is recurrent and is not well supported by a truss or not readily reducible; or recurrent and not well supported under ordinary conditions and not readily reducible and considered inoperable.  

The examiner should also identify and describe in detail all residuals attributable to the Veteran's service-connected left inguinal hernia with mesh repair.  

The examiner should specifically indicate whether the Veteran has residual scarring related to his left inguinal hernia repair, and whether such scarring is productive of pain or functional limitation.  

The examiner should also determine whether the Veteran has any gastrointestinal issues associated with his left inguinal hernia, and if so, describe the nature and severity of those residuals.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination reports.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim of entitlement to an increased rating for left inguinal hernia with mesh repair.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


